     Case 1:20-cv-07187-NLH Document 6 Filed 02/26/21 Page 1 of 5 PageID: 36



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
ANTONIO ORTIZ-APONTE,               :
                                    :
          Petitioner,               :    Civ. No. 20-7187 (NLH)
                                    :
     v.                             :    OPINION
                                    :
DAVID ORTIZ,                        :
                                    :
          Respondent.               :
___________________________________:
APPEARANCE:

Antonio Ortiz-Aponte
35382-069
Inmate Mail/Parcels
Fort Dix FCI
P.O. Box 2000
Joint Base MDL, NJ 08640

       Petitioner Pro se

HILLMAN, District Judge

       Petitioner Antonio Ortiz-Aponte, a prisoner presently

confined at FCI Fort Dix, New Jersey, filed this petition for

writ of habeas corpus under 28 U.S.C. § 2241 challenging his

conviction.      ECF No. 1.    For the reasons that follow, the Court

will dismiss the petition for lack of jurisdiction.

I.    BACKGROUND

       Petitioner pled guilty to conspiracy to possess between 2

and 3.5 kilograms of cocaine in a protected area, 21 U.S.C. §

841(a)(1); and carrying a firearm during and in relation to a

drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i), (2).
    Case 1:20-cv-07187-NLH Document 6 Filed 02/26/21 Page 2 of 5 PageID: 37



United States v. Ortiz-Aponte, No. 3:10-cr-0251 (D.P.R. Feb. 14,

2011) (ECF No. 1187). 1      The court sentenced Petitioner to a total

of 217 months imprisonment to be served consecutively with

Petitioner’s state convictions.         Id.

      Petitioner filed an appeal in the United States Court of

Appeals for the First Circuit seeking to withdraw his guilty

plea.      The First Circuit affirmed the sentence and denied

Petitioner’s request to withdraw his plea.           United States v.

Ortiz-Aponte, No. 11-1259 (1st Cir. Nov. 29, 2012).            Petitioner

subsequently filed a motion to correct, vacate, or set aside his

federal sentence under 28 U.S.C. § 2255.          Ortiz-Aponte, No.

3:10-cr-0251 (D.P.R. Feb. 5, 2014) (ECF No. 3116).            The district

court denied the petition, id. (June 13, 2014) (ECF No. 3156),

and the First Circuit dismissed the appeal as untimely, Ortiz-

Aponte v. United States, No. 14-1923 (1st Cir. Jan. 28, 2015).

II.   DISCUSSION

      A.    Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless




1 The Court takes judicial notice of the public filings in
Petitioner’s criminal case.

                                      2
  Case 1:20-cv-07187-NLH Document 6 Filed 02/26/21 Page 3 of 5 PageID: 38



     it appears from the application that the applicant or
     person detained is not entitled thereto.

     A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.        Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).   A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

     B.   Analysis

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).       A challenge to the validity

of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.   See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).      “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner’s federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”   Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     Petitioner argues the District of Puerto Rico did not have

jurisdiction to prosecute him because the indictment “does not



                                    3
  Case 1:20-cv-07187-NLH Document 6 Filed 02/26/21 Page 4 of 5 PageID: 39



charge the offense of 21:841(2)(4) or 21:860 But are only

referenced. . . . The Court’s [sic] has no Jurisdiction to

Prosecute unindicted offense’s 5th Amendment Right Violation.”

ECF No. 1 at 6.    He also asserts he is actually innocent of his

§ 924(c) conviction because “the indictment never charged a[n]

offense of committing a drug trafficking crime.”          Id.

     Both claims challenge the integrity of the indictment.

Section 2255 contains an explicit provision that permits “[a]

prisoner in custody under sentence of a court established by Act

of Congress claiming . . . that the court was without

jurisdiction to impose such sentence” to file a motion to

vacate, set aside, or correct the sentence in the sentencing

court.   28 U.S.C. § 2255(a).     Since the plain text of the

statute permits a prisoner to challenge the jurisdiction of the

trial court via § 2255, § 2255 is not ineffective or inadequate

such that this Court would have jurisdiction under § 2241.

Petitioner could have challenged the validity of the indictment

either on direct appeal or in his § 2255 motion as there is no

indication that an intervening Supreme Court case redefined the

elements of the offenses such that Petitioner’s actions no

longer qualify as illegal.      Accordingly, the Court lacks

jurisdiction over the petition under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

                                    4
  Case 1:20-cv-07187-NLH Document 6 Filed 02/26/21 Page 5 of 5 PageID: 40



justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     As Petitioner has already filed

a motion under § 2255, he may only file a second or successive

motion with the permission of the First Circuit.          28 U.S.C. §§

2244, 2255(h).    The Court finds that it is not in the interests

of justice to transfer this habeas petition to the First Circuit

as it does not appear that Petitioner can meet the requirements

of § 2255(h) for filing a second or successive § 2255 motion.

Nothing in this opinion, however, should be construed as

prohibiting Petitioner from seeking the First Circuit’s

permission to file on his own should he so choose.

III. CONCLUSION

     For the foregoing reasons, the petition is dismissed for

lack of jurisdiction.

     An appropriate order will be entered.

Dated: February 26, 2021                 s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
